Title: To James Madison from William Neilson, 19 May 1806 (Abstract)
From: Neilson, William
To: Madison, James


                    § From William Neilson. 19 May 1806, New York. “It is with extreme regret that I am obliged to request from you a certified copy of Mr. Merry’s communication of 12 April 1804, touching the blockade of Curracoa, from the opinion of Dr. Laurence, employed by our agent in London as counsel in these causes, a copy of which you have annexed, you will perceive that this Document is of great importance to us, as it doubtless will in all similar cases to the Citizens of the United States, and this is the only apology we can offer for giving you so much trouble on the occasion.”
                 